Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered September 9, 1992, convicting him of robbery in the first degree (three counts), attempted murder in the second degree, assault in the first degree (three counts), and aggravated harassment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s claim that the court improvidently exercised its discretion in denying him youthful offender status (see, CPL 720.20 [1] [a]; People v Schwarz, 183 AD2d 859; People v Worthington, 173 AD2d 665). Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.